          Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 1 of 9. PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 STEPHEN J. CLINE,
                                                            CIVIL COMPLAINT
              Plaintiff,

 v.                                                      CASE NO. 1:19-cv-00699

 INNOVATE LOAN SERVICING
 CORPORATION a/k/a INNOVATE AUTO                              JURY DEMAND
 FINANCE a/k/a INNOVATE LOAN
 SERVICING CORP a/k/a INNOVATE LOAN
 SERVICING GROUP,

              Defendant.


                                          COMPLAINT

         NOW comes STEPHEN J. CLINE (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of INNOVATE LOAN

SERVICING CORPORATION a/k/a INNOVATE AUTO FINANCE a/k/a INNOVATE LOAN

SERVICING CORP a/k/a INNOVATE LOAN SERVICING GROUP (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and Intentional Infliction of Emotional

Distress (“IIED”), for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises




                                                 1
        Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 2 of 9. PageID #: 2



under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Ohio and a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Ohio.

                                             PARTIES

   4. Plaintiff is a consumer and U.S. Army Veteran over 18 years-of-age residing in Richland

County, Ohio, which is located within the Northern District of Ohio.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a corporation organized under the laws of the state of Texas, and has its

principal place of business located at 4704 Mercantile Drive, Fort Worth, Texas 76137-3605.

Defendant provides various financial services to consumers nationwide.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. While residing in Tennessee, Plaintiff financed the purchase of a 2007 Jeep Commander

(“automobile”) through Auto Masters.

   10. Thereafter, Plaintiff relocated to the Richland County, Ohio, where he continued

submitting his scheduled payments to Auto Masters.

   11. In order to register his automobile with the state of Ohio, Plaintiff contacted Auto Masters

requesting a copy of his vehicle title.



                                                 2
        Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 3 of 9. PageID #: 3



   12. Plaintiff was unable to reach Auto Masters and thereafter learned that Defendant acquired

his account.

   13. As a result, Plaintiff contacted Defendant in order to obtain a copy of his vehicle title, and

to submit payment information to Defendant.

   14. Around late 2018, and after Defendant accepted payment from Plaintiff, Defendant

informed Plaintiff that it did not have the proper records reflecting title for Plaintiff’s automobile.

   15. Defendant’s revelation greatly exacerbated Plaintiff’s post-traumatic stress disorder

(“PTSD”), thus causing Plaintiff physical harm due to the heightened worry and anxiety.

   16. Moreover, as a direct result of Defendant’s conduct, Plaintiff could not legally operate his

automobile, as he could not register title with the state of Ohio.

   17. Consequently, Plaintiff had no other means of transportation, and was forced to expend

over $6,000 to purchase a used truck.

   18. Yet, Plaintiff was still compelled to remit payment to Defendant, as well as to his insurance

company, in order to ensure that the original automobile was not repossessed.

   19. Eventually, Plaintiff was unable to afford paying for two vehicles, especially since he was

not legally allowed to drive the original automobile, so Plaintiff informed Defendant that he would

not submit future payments towards the automobile loan until the issue with the vehicle title could

be resolved.

   20. Shortly thereafter, Plaintiff began receiving calls to his cellular phone, (931) XXX-6310,

from Defendant.

   21. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6310. Plaintiff is and has always been financially

responsible for the cellular phone and its services.



                                                  3
           Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 4 of 9. PageID #: 4



   22. Defendant has primarily used the phone number (888) 904-4777 when placing collection

calls to Plaintiff’s cellular phone. Upon information and belief, Defendant has used other numbers

as well.

   23. Upon information and belief, the above-referenced phone number ending in -4777 is

regularly utilized by Defendant during its debt collection activity.

   24. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

several times, before being connected to a live representative.

   25. During phone calls with Defendant, Defendant stated that it was utilizing an auto-dialer to

call Plaintiff’s cellular phone, for which Plaintiff never consented to.

   26. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon Plaintiff’s missed monthly payments pursuant to the

automobile loan (“subject debt”).

   27. Plaintiff reiterated to Defendant’s representatives that he was not going to make payment

until Defendant provided him with a copy of the title, and Plaintiff also demanded that Defendant

stop contacting him.

   28. Defendant’s contacts persisted, prompting Plaintiff to send 2 cease and desist letters via

U.S. Certified Mail memorializing the aforementioned events.

   29. Despite Plaintiff’s efforts, Defendant has continued to regularly call Plaintiff’s cellular

phone up through the filing of this lawsuit.

   30. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

   31. Defendant has even called Plaintiff’s fiancé multiple times, despite the fact that Plaintiff

never provided Defendant, nor Auto Masters, with his fiancés contact information.



                                                  4
           Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 5 of 9. PageID #: 5



    32. Plaintiff has received over a dozen phone calls from Defendant since asking it to stop

calling.

    33. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

 resulting in expenses.

    34. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    35. With the goal of specifically addressing Defendant’s conduct, as his oral attempts at the

same were unfruitful, Plaintiff was forced to incur fees associated with purchasing stamps and

sending a certified letter.

    36. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on his cellular phone, diminished

 space for data storage on his cellular phone, loss of any use of his automobile, and thousands of

 dollars spent purchasing an automobile that cannot be legally operated.

            COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    37. Plaintiff repeats and realleges paragraphs 1 through 36 as though fully set forth herein.

    38. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”




                                                 5
        Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 6 of 9. PageID #: 6



   39. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone.   The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before he was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts points to the involvement of an ATDS. Lastly, during conversations with

Defendant, Defendant admitted to Plaintiff that it was using an auto-dialer to contact Plaintiff.

   40. Defendant violated the TCPA by placing more than a dozen phone calls to Plaintiff’s

cellular phone using an ATDS without his consent. Plaintiff never granted Defendant with consent

to contact him. Any consent that Defendant will likely assert was transferred to it through Auto

Master was specifically revoked by Plaintiff’s numerous oral and written demands that it cease

contacting him.

   41. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   42. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C). Plaintiff not only notified Defendant to cease calling

him during phone calls with Defendant, but Defendant also subsequently received 2 cease and

desist letters from Plaintiff, which Defendant disregarded.

   WHEREFORE, Plaintiff, STEPHEN J. CLINE, respectfully requests that this Honorable Court

enter judgment in his favor as follows:



                                                 6
        Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 7 of 9. PageID #: 7



   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT II – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. To state a claim for intentional infliction of emotional distress, a plaintiff must allege (1)

the defendant intended to or recklessly caused the plaintiff serious emotional distress; (2) the

defendant’s conduct was extreme and outrageous; and (3) the defendant’s conduct was the

proximate cause of plaintiff’s serious emotional distress. Phung v. Waste Mgt., Inc., 71 Ohio St.3d

408, 410, 644 N.E.2d 286 (1994).

   45. Defendant intentionally engaged in extreme and outrageous conduct in its treatment of

Plaintiff. Despite numerous requests, Defendant could not even provide Plaintiff with basic

paperwork he needed to legally operate his vehicle. Yet, Defendant continued its harassing efforts

to collect from Plaintiff, even though Plaintiff notified Defendant on numerous occasions to stop

contacting him. Plaintiff went so far as to send Defendant two letters, via certified mail, expressing

his wishes that Defendant cease calling him. Having this knowledge, Defendant continued their

harassing attempts to collect upon the subject debt, in an attempt to take advantage of Plaintiff’s

stressful state, and ultimately extract payment from him. Defendant even contacted Plaintiff’s

fiancé after these events, knowing that it would exert outward pressure upon Plaintiff to remit

payment.

                                                  7
        Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 8 of 9. PageID #: 8



   46. As a result of Defendant’s intentional conduct, Plaintiff was anxious as his vehicle could

no longer serve as his primary means of transportation. In order to travel to work, Plaintiff was

forced to spend over $6,000 to purchase a used vehicle.

   47. Defendant knew that its relentless collection calls, as well as its failure to provide Plaintiff

with the title to his automobile, would aggravate Plaintiff’s PTSD’s symptoms, thus inflicting

severe emotional distress on Plaintiff and Plaintiff’s general well-being.

   48. Defendant’s actions were designed to instill anguish and emotional distress upon Plaintiff.

   49. Defendant’s intentional and reckless conduct caused severe emotional distress to Plaintiff.

   50. Plaintiff suffered an emotional response to Defendant’s conduct that resulted in

exacerbation of Plaintiff’s anxiety and stress.

   51. As pled in paragraphs 17 through 18, as well as 28 through 36, Plaintiff was severely

damaged by Defendant’s conduct.

   WHEREFORE, Plaintiff, STEPHEN J. CLINE, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff his actual damages in an amount to be determined at trial;

   c. Awarding Plaintiff punitive damages in an amount to be determined at trial;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: March 29, 2019                                  Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Northern District of Ohio              Admitted in the Northern District Ohio

                                                  8
       Case: 1:19-cv-00699-BYP Doc #: 1 Filed: 03/29/19 9 of 9. PageID #: 9



Sulaiman Law Group, Ltd.                    Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200         2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                     Lombard, Illinois 60148
(630) 568-3056 (phone)                      (630) 581-5858 (phone)
(630) 575-8188 (fax)                        (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                    thatz@sulaimanlaw.com




                                        9
